Citation Nr: 1411665	
Decision Date: 03/20/14    Archive Date: 04/02/14

DOCKET NO.  08-15 624	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Detroit, Michigan


THE ISSUE

1.  Whether new and material has been received to reopen a claim for entitlement to service connection for right arm numbness, to include as secondary to service-connected status post mastectomy for adenocarcinoma of the right breast.

2.  Entitlement to service connection for right arm numbness, to include as secondary to service-connected status post mastectomy for adenocarcinoma of the right breast.


REPRESENTATION

Veteran represented by:	The American Legion


ATTORNEY FOR THE BOARD

Journet Shaw, Associate Counsel


INTRODUCTION

The Veteran served on active duty from March 1985 to March 1988 and from August 1990 to May 1991.

This matter comes before the Board of Veterans' Appeals (Board) on appeal from an August 2007 rating decision by the Department of Veterans Affairs (VA) Regional Office (RO) in Detroit, Michigan.

In addition to the paper claims file, there is a Virtual VA paperless claims file associated with the Veteran's appeal.  A review of the Virtual VA claims file does not reveal any additional evidence pertinent to the present appeal.

In March 2012, the Board remanded the issue on appeal for additional development, to include obtaining Social Security Administration (SSA) records.  As the Veteran did not appeal the November 1997 rating decision which previously denied the claim for service connection for right arm numbness, the Board recharacterized the issue as a petition to reopen the claim for service connection for right arm numbness.  See 38 C.F.R. §§ 3.104, 20.302, 20.1103 (2013).  As the actions specified in the March 2012 remand have been completed, the matter has been properly returned to the Board for appellate consideration.  See Stegall v. West, 11 Vet. App. 268 (1998).  


FINDINGS OF FACTS

1.  In a final November 1997 rating decision, the RO denied a claim for entitlement to service connection for right arm numbness. 

2.  The evidence received since the November 1997 rating decision is not cumulative or redundant of the evidence of record and raises a reasonable possibility of substantiating the Veteran's claim of entitlement to service connection for right arm numbness, to include as secondary to service-connected status post mastectomy for adenocarcinoma of the right breast.

3.  The preponderance of the competent medical evidence does not show that the Veteran has a current disability of nerve damage resulting in right arm numbness and associated with the Veteran's military service.  


CONCLUSIONS OF LAW

1.  The November 1997 rating decision that denied the Veteran's claim for entitlement to service connection for right arm numbness is final.  38 U.S.C.A. § 7105(c) (West 2002); 38 C.F.R. §§ 3.104, 20.302, 20.1103 (2013).

2.  New and material evidence has been received to reopen the claim for entitlement to service connection for right arm numbness, to include as secondary to service-connected status post mastectomy for adenocarcinoma of the right breast.  38 U.S.C.A. § 5108 (West 2002); 38 C.F.R. § 3.156(a) (2013).

3.  The criteria to establish service connection for right arm numbness have not been met, to include as secondary to service-connected status post mastectomy for adenocarcinoma of the right breast.  38 U.S.C.A. §§ 1101, 1110, 1112, 1113, 1116, 1131, 1137, 5103A, 5107 (West 2002 & Supp. 2013); 38 C.F.R. §§ 3.102, 3.159, 3.303, 3.304, 3.307, 3.309, 3.310 (2013).


REASONS AND BASES FOR FINDINGS AND CONCLUSIONS

The Board has thoroughly reviewed all the evidence in the claims file, and has an obligation to provide an adequate statement of reasons or bases supporting its decision.  See 38 U.S.C.A. § 7104 (West 2002); Gonzales v. West, 218 F.3d 1378, 1380-81 (Fed. Cir. 2000).  While the Board must review the entire record, it need not discuss each piece of evidence.  Id.  The analysis below focuses on the most salient and relevant evidence and on what this evidence shows, or fails to show, on the claim.  It should not be assumed that the Board has overlooked pieces of evidence that are not explicitly discussed herein.  See Timberlake v. Gober, 14 Vet. App. 122 (2000).  The law requires only that the Board address its reasons for rejecting evidence favorable to the claimant.  Id.   

The Board must assess the credibility and weight of all evidence, including the medical evidence, to determine its probative value, accounting for evidence which it finds to be persuasive or unpersuasive, and providing reasons for rejecting any evidence favorable to the claimant.  Caluza v. Brown, 7 Vet. App. 498, 506 (1995).  Equal weight is not accorded to each piece of evidence contained in the record, and every item of evidence does not have the same probative value.  Gilbert v. Derwinski, 1 Vet. App. 49 (1990).  When all the evidence is assembled, VA is responsible for determining whether the evidence supports the claim or is in relative equipoise, with the claimant prevailing in either event, or whether a preponderance of the evidence is against a claim, in which case, the claim is denied.  Id.  

I.  Duties to Notify and Assist

The Veterans Claims Assistance Act of 2000 (VCAA) describes VA's duty to notify and assist claimants in substantiating a claim for VA benefits.  38 U.S.C.A. §§ 5100, 5102, 5103, 5103A, 5107, 5126 (West 2002 & Supp. 2013); 38 C.F.R. §§ 3.102, 3.156(a), 3.159, 3.326(a) (2013).

Notice requirements under the VCAA essentially require VA to notify a claimant of any evidence that is necessary to substantiate the claim, as well as the evidence that VA will attempt to obtain and which evidence he is responsible for providing.  See, e.g., Quartuccio v. Principi, 16 Vet. App. 183 (2002) (addressing the duties imposed by 38 U.S.C.A. § 5103(a) and 38 C.F.R. § 3.159(b)).  As delineated in Pelegrini v. Principi, 18 Vet. App. 112 (2004), after a substantially complete application for benefits is received, proper VCAA notice must inform the claimant of any information and evidence not of record (1) that is necessary to substantiate the claim; (2) that VA will seek to provide; (3) that the claimant is expected to provide; and (4) must ask the claimant to provide any evidence in his or her possession that pertains to the claim, in accordance with 38 C.F.R. § 3.159(b)(1).  See Dingess/Hartman v. Nicholson, 19 Vet. App. 473 (2006).

VA satisfied its duty to notify by issuing a pre-adjudication notice letter in August 2007.  Dingess, 19 Vet. App. at 473.  The letter advised the Veteran of what evidence was required to substantiate her claim, and of her and VA's respective responsibilities in obtaining evidence.  The letter also informed her of how disability ratings and effective dates are assigned, if service connected were to be granted.  This letter also met the specificity required under Kent v. Nicholson, 20 Vet. App. 1 (2006), as the Veteran was informed that evidence is new if it is submitted to the VA for the first time and that material evidence must pertain to the reason the claim was previously denied.  The Veteran was advised of the reasons for the previous denial and the evidence needed to reopen the claim for service connection.  Id.  

The duty to assist provisions of the VCAA have also been met.  The claims file contains service treatment records (STRs), service personnel records, VA examinations, SSA records, private treatment records, and lay statements.  See 38 C.F.R. § 3.159(c).

Although not obligated to do so for a petition to reopen a claim, the Veteran was afforded VA examinations in June 2007 and November 2012.  The VA examinations are adequate, as they are predicated on a review of the claims file, an interview of the Veteran, and examination findings supported by a complete rationale for the opinions stated.  Id; see 38 U.S.C.A. § 3.159(c)(4).

VA has provided the Veteran with every opportunity to submit evidence and arguments in support of her claim.  The Veteran has not identified any outstanding evidence that needs to be obtained.  No useful purpose would be served in remanding this matter for yet more development.  Such a remand would result in unnecessarily imposing additional burdens on VA, with no additional benefit flowing to the Veteran.  The United States Court of Appeals for Veterans Claims (Court) has held that such remands are to be avoided.  Sabonis v. Brown, 6 Vet. App. 426, 430 (1994).

II.  New and Material Evidence

Rating actions are final and binding based on evidence on file at the time the claimant is notified of the decision and may not be revised on the same factual basis except by a duly constituted appellate authority.  38 C.F.R. § 3.104(a).  The claimant has one year from notification of an RO decision to initiate an appeal by filing a notice of disagreement with the decision, and the decision becomes final if an appeal is not perfected within the allowed time period.  38 U.S.C.A. § 7105(b) and (c); 38 C.F.R. §§ 3.160(d), 20.200, 20.201, 20.202, and 20.302(a) (2013).

Additionally, 38 C.F.R. § 3.156(b) provides that, when new and material evidence is received prior to the expiration of the appeal period, it will be considered as having been filed in connection with the claim which was pending at the beginning of the appeal.  See also Bond v. Shinseki, 659 F.3d. 1362, 1367 (Fed. Cir. 2011); Roebuck v. Nicholson, 20 Vet. App. 307, 316 (2006); Muehl v. West, 13 Vet. App. 159, 161-162 (1999).  

In November 1997, the RO denied the Veteran's claim for service connection for right arm numbness.  The Veteran was advised of the adverse rating decision and her appellate rights.  However, she did not submit a notice of disagreement (NOD) within one year of the rating decision.  The Board further observes, in consideration of 38 C.F.R. § 3.156(b), that no evidence pertaining to the Veteran's claim for right arm numbness was received prior to the expiration of the appeal period stemming from the November 1997 rating decision.  Therefore, the November 1997 rating decision is final.  38 U.S.C.A § 7105(c) (West 2002); 38 C.F.R. §§ 3.104, 3.156(b) 20.302, 20.1103 (2013).  

If new and material evidence is presented or secured with respect to a claim which has been disallowed, the Secretary shall reopen the claim and review the former disposition of the claim. 

New evidence means existing evidence not previously submitted to agency decisionmakers.  Material evidence means existing evidence that, by itself or when considered with previous evidence of record, relates to an unestablished fact necessary to substantiate the claim.  New and material evidence can be neither cumulative nor redundant of the evidence of record at the time of the last prior final denial of the claim sought to be reopened, and must raise a reasonable possibility of substantiating the claim.  38 C.F.R. § 3.156(a).

The Court has held that the determination of whether newly submitted evidence raises a reasonable possibility of substantiating the claim should be considered a component of the question of what is new and material evidence, rather than a separate determination to be made after the Board has found that evidence is new and material.  See Shade v. Shinseki, 24 Vet. App. 110 (2010).  The Court further held that new evidence would raise a reasonable possibility of substantiating the claim if, when considered with the old evidence, it would at least trigger the Secretary's duty to assist by providing a medical opinion.  Id. 

For the purpose of establishing whether new and material evidence has been submitted, the credibility of the evidence is to be presumed.  Justus v. Principi, 3 Vet. App. 510, 513 (1992).

The Veteran's claim for service connection for right arm numbness was denied in a November 1997 rating decision in which the RO found that there was no evidence of nerve damage to account for the numbness in the right arm.   

At the time of the November 1997 decision, the RO considered the Veteran's STRs, VA treatment records and lay statements.  The evidence added to the record relevant to the Veteran's right arm numbness claim since the final rating decision includes a September 2001 private treatment record that documents complaints of shooting pain in the wrist and forearm from repetitive movements at work, which the treating physician found was carpel tunnel syndrome.  The Board finds that this evidence is new as it was not previously of record and it is material as it tends to prove, that the Veteran may have nerve damage, a previously unestablished fact necessary to substantiate the underlying claim of entitlement to service connection.  Consequently, the claim of entitlement to service connection for right arm numbness, to include as secondary to service-connected status post mastectomy for adenocarcinoma of the right breast, is reopened.


III.  Service Connection

Service connection may be granted for a disability resulting from disease or injury incurred in, or aggravated by, active military service.  38 U.S.C.A. § 1110; 38 C.F.R. § 3.303.  That an injury or disease occurred in service is not enough; there must be chronic disability resulting from that injury or disease.  If there is no showing of a resulting chronic condition during service, then a showing of continuity of symptomatology after service is required to support a finding of chronicity for certain diseases, such as organic diseases of the nervous system.  38 C.F.R. §§ 3.303(a),(b), 3.309(a); see also Walker v. Shinseki, 708 F.3d 1331 (Fed. Cir. 2013).  Service connection may also be granted for any disease diagnosed after discharge, when all the evidence, including that pertinent to service, establishes that the disease was incurred in service.  38 C.F.R. § 3.303(d).

In order to establish service connection for the claimed disorder, there must be (1) medical evidence of a current disability; (2) medical, or in certain circumstances, lay evidence of in-service incurrence or aggravation of a disease or injury; and (3) medical, or in certain circumstances, lay evidence of a nexus between the claimed in-service disease or injury and the current disability.  See 38 C.F.R. § 3.303; see also Hickson v. West, 12 Vet. App. 247, 253 (1999); Davidson v. Shinseki, 581 F.3d 1313, 1316 (Fed. Cir. 2009).

A disability which is proximately due to or the result of a service-connected disease or injury shall be service connected.  When service connection is thus established for a secondary condition, the secondary condition shall be considered a part of the original condition. 38 C.F.R. § 3.310(a).  Secondary service connection may also be established for a nonservice-connected disability which is aggravated by a service connected disability.  In such an instance, the Veteran may be compensated for the degree of disability over and above the degree of disability existing prior to the aggravation.  38 C.F.R. § 3.310(b) (2013); see Allen v. Brown, 7 Vet. App. 439, 448 (1995).

The Veteran contends that since 1995, she has had numbness in her right arm with a decreased sense of touch.  She attributes these symptoms to the right breast mastectomy she had in service.  See May 2008 Statement of the Veteran.  However, there is no objective evidence of a current disability of nerve damage that could be attributed to her right arm numbness.  

A January 1991 Medical Evaluation Board (MEB) record reports that the Veteran underwent a right radical mastectomy after she was diagnosed with cancer.  After the procedure, the MEB performed a physical examination and found a well-healed incision on the right breast, no dominant mass on the left breast and the neurological results were grossly within normal limits.  

A March 1991 STR reflects that the Veteran underwent chemotherapy and that a physical examination showed that there were no neurological problems found.

A May 1991 STR documents the Veteran's complaint of intermittent, "stabbing," non-radiating pain near the site of her right breast mastectomy.  There was mild tenderness in the right chest, but no mass was felt and no cellulitis was found.  

Post-service treatment records from July 1993 to October 2006 reflect complaints for swelling in the wrists as well as pain in the right wrist and both elbows and shoulders.  See July 1993, February 1995, and October 2006 VA treatment records and March 2001, September 2001, and June 2004 Bon Secours treatment records.  

A March 2001 private treatment record shows that the Veteran sustained an injury at work after pulling heavy equipment and experienced pain in her right shoulder.  The record also documents complaints of pain in both elbows for the prior two to three weeks.  The record noted tennis elbow as the Veteran's diagnosis.  

A September 2001 private treatment record reflects complaints for pain in the Veteran's right wrist after performing repetitive movements at work.  She described experiencing shooting pain in her wrist and forearm.  The treating physician diagnosed the Veteran with carpel tunnel syndrome.  

In June 2004, the Veteran said she had stiffness in her right shoulder when the weather changed and the physician found that she had right shoulder osteoarthritis.  

An October 2006 VA treatment record reflects complaints for bilateral shoulder pain that the Veteran attributed to her left breast.  The Veteran denied any numbness or tingling in her extremities.  The VA treating physician examined the Veteran and made no abnormal findings for the left breast and determined that the right mastectomy scar was well-healed.  The neurological examination reflected that the Veteran's cranial nerves were grossly intact, she had gross sensory and motor function, and there was no weakness, paralysis, involuntary movements or abnormal postures.  

In April 2007, the Veteran underwent a left breast reduction and right breast reconstruction.  The treatment record noted minimal pain the day following the procedure.  See April 2007 VA treatment record.

In June 2007, the Veteran was afforded a VA examination of her peripheral nerves.  The Veteran reported experiencing numbness from the shoulder down to the wrist and sometimes swelling of the wrist and pain in the right arm.  She said she was able to perform chores, such as dishwashing, vacuuming and other housework, but that those activities caused more numbness in her right arm.  She also described incidents where she would drop small objects from her right hand and sometimes had a "sudden jump-like neuropathic pain" in her right arm.  She reported only having relief from the numbness when she propped up her right arm when she slept.  Upon objective evaluation, the examiner found that the Veteran's cranial nerves were intact, power in all muscle groups were normal and equal, and grasp in the hands were normal on both sides.  There was no muscle atrophy.  The examiner did find a minimal decrease in touch sensation in the right hand on the radial side, but no other abnormal findings.  Nerve conduction studies were normal.  Based on the examiner's findings, the examiner found no objective evidence of peripheral neuropathy (nerve damage in the peripheral nervous system).  

At a November 2012 VA examination, the Veteran was also found not to have a peripheral nerve condition or peripheral neuropathy.  There were symptoms of mild intermittent pain and mild numbness in the right upper extremity.  The objective testing showed normal results for muscle strength, reflexes and sensation.  The examiner did not find any affected nerves in the upper extremity and no evidence of nerve damage in the right upper extremity.  

Based on a review of the complete evidence of record, the Board concludes that the preponderance of the evidence weighs against a finding of entitlement to service connection on the Veteran's claim of right arm numbness.  The Board finds that the medical evidence provides the most competent and probative evidence in this case that there is no current disability to warrant a claim for service connection.  

STRs reflect that the Veteran exhibited no neurological problems following her right breast mastectomy and subsequent chemotherapy.  

Although the Veteran reported swelling and pain in her arm from her shoulder to her elbow and wrist, the only finding of a nerve condition was in September 2001, when she was found to have carpel tunnel syndrome, following repetitive movements performed at work.  However, both the June 2007 and November 2012 VA examinations found no evidence of nerve damage to the Veteran's right arm.  In fact, all neurological testing showed mostly normal results.  The June 2007 examiner did find a minimal decrease in touch sensation in the right hand, however, the examiner also reported all nerve conduction studies were normal.  No sensation problems were found by the November 2012 VA examiner.  

Even if the Board found that there was a current disability to satisfy the first element of direct service connection, the Veteran has not established that her right arm numbness is related to the right breast mastectomy she underwent during service or any other incident in-service.  

The Board has considered the Veteran's assertion that she has had numbness in her right arm since 1995 and that she attributes the numbness to her in-service right breast mastectomy.  In this regard, the Court has held that a claimant is competent to attest to factual matters of which he has personal knowledge.  See Washington v. Nicholson, 19 Vet. App. 362, 368 (2005).  However, although the Veteran is competent to report what comes to her through her senses, there is no evidence that she has medical knowledge or training that would permit her either to diagnose, or determine the etiology of a complex disorder of the nerves.  See Layno v. Brown, 6 Vet. App. 465, 469-70 (1994); Jandreau v. Nicholson, 492 F.3d 1372, 1377 (Fed. Cir. 2007).  Although the Board acknowledges the Veteran's belief that her current symptoms are the result of service, her statements in this regard are not deemed competent.  Moreover, in view of the absence of a current diagnosis of right arm nerve impairment, a discussion of continuity of symptomatology is not warranted.

Given that the preponderance of the evidence is against the claim, the benefit-of-the-doubt rule does not apply, and the claim for service connection for right arm numbness must be denied.  See 38 U.S.C.A. § 5107(b) (West 2002); 38 C.F.R. § 3.102 (2013); Gilbert v. Derwinski, 1 Vet. App. 49 (1990).


ORDER

New and material evidence has been received and the petition to reopen a claim for entitlement to service connection for right arm numbness, to include as secondary to service-connected status post mastectomy for adenocarcinoma of the right breast, is granted to this extent only.  

Entitlement to service connection for right arm numbness, to include as secondary to service-connected status post mastectomy for adenocarcinoma of the right breast, is denied.  



____________________________________________
S. L. Kennedy
Veterans Law Judge, Board of Veterans' Appeals

Department of Veterans Affairs


